Citation Nr: 0516360	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 12, 
2001, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1983.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective April 12, 2001.  The veteran wants an 
initial rating higher than 30 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran also wants an 
earlier effective date for the grant of service connection 
for PTSD.

Unfortunately, further development is required in this appeal 
before actually deciding the claims at issue.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning these claims.

Note also that, in his September 2003 VA Form 9 (Appeal to 
the Board of Veterans' Appeals), the appellant requested a 
Board hearing at the RO.  But he later contacted the RO in 
October 2004, indicating that he no longer wanted a hearing 
before the Board.  And there are no other outstanding hearing 
requests of record, so his request for a hearing is 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).


REMAND

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to the severity of his service-
connected PTSD, the Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that 
issue is raised by assertion or is reasonably indicated by 
the evidence, regardless of whether the RO expressly 
addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim only if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.  VAOPGCPREC 6-96.  
Here, this is indeed the situation.

Nonetheless, statements submitted on the veteran's behalf by 
his treating providers indicate that he is claiming that he 
is unemployable, in combination with the veteran's March 2003 
notice of disagreement, in which he asserted he was entitled 
to a 100 percent disability evaluation, indicate that the 
veteran is claiming entitlement to a TDIU.  And, this claim 
has not been adjudicated by the RO.  So the issue of his 
purported entitlement to a TDIU is reasonably raised from the 
evidence of record in this case.  See EF v. Derwinski, 1 
Vet. App. 324 (1991).  And since the disposition of this 
claim could potentially impact the disposition of his claim 
for a higher rating for her PTSD, and vice versa, the claim 
for a TDIU must be developed and adjudicated by the RO before 
further adjudicating the claim for a higher rating for the 
PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Additionally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
The VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claims, a broader 
VA obligation to obtain relevant records and advise him of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claims.

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in November 2001, 
containing an explanation of the information and evidence 
necessary to substantiate his claim of entitlement to service 
connection for PTSD and a cursory explanation of VA's duties 
to notify and assist under the VCAA.  However, mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
the initial VCAA notice was inadequate, another VCAA letter 
must be issued to correct this procedural due process problem 
before the Board can decide the case.  See Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).  
And the Board, itself, cannot correct this procedural 
due process deficiency; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

The Board also notes the following language in that November 
2001 VCAA letter:  "The law states that we must make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies.  You must give us enough information about 
these records so that we can request them from the person or 
agency that has them.  It's still your responsibility to make 
sure these records are received by us" (emphasis added).  
38 C.F.R. § 3.159 (c)(2) (2004) describes VA's duty to obtain 
records in the custody of a Federal Department or agency, 
stating that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, ending such efforts only if VA concludes that such 
records do not exist or further efforts to obtain them would 
be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the 
claimant to cooperate with these efforts, providing 
information about them and authorizing their release, 
if necessary.  The concluding sentence of this paragraph of 
the November 2001 letter, placing ultimate responsibility 
upon the veteran to ensure the RO's receipt of records in the 
context of obtaining evidence from Federal departments or 
agencies, does not accurately reflect the meaning of the 
quoted regulation.  Although he is required to assist VA in 
obtaining Federal records, the ultimate responsibility for 
obtaining them is on VA and not him.  In its future 
correspondence with him on remand, the RO should similarly 
clarify the respective duties - both his and VA's, in 
obtaining Federal records, or any other type of records for 
that matter.  See Charles, 16 Vet. App. at 373-74.

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate these claims, his rights 
and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).

Likewise, while the Board acknowledges that the VA examiner 
obtained a summary of the veteran's occupational and 
educational history.  Nonetheless, the Board points out that 
a summary of the veteran's social and recreational history 
has not been obtained by the RO.  Similarly, the RO has not 
performed any additional research or information so that his 
education level, skill level, and length of unemployment may 
be confirmed.  

In addition, the Board notes that the veteran was afforded a 
VA examination in August 2002, in connection with his claim 
of entitlement to service connection for PTSD.  Nevertheless, 
the examination report does not include the objective 
clinical findings necessary to properly evaluate the severity 
of his PTSD under the applicable rating criteria.  These VA 
examination report, as well as his VA medical treatment 
records, raise questions concerning his current mental 
status.   Furthermore, these records do not provide the 
necessary information to determine whether his service-
connected PTSD is so severe that it is impossible for him to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  To 
effectively evaluate the veteran's PTSD, more recent 
objective characterizations of the veteran's PTSD and 
associated symptomatology (depression, etc.) and 
Global Assessment of Functioning (GAF) score, including an 
opinion as to the basis of such a GAF score, are required.  
See Fenderson, supra (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

Similarly, a determination as to the severity of the 
veteran's service-connected disorder is especially important 
in this instance because he also has several significant 
conditions that are not service-connected and, therefore, 
cannot be used as grounds for increasing the rating for his 
PTSD or granting a TDIU.  In this regard, the Board notes 
that the veteran has residuals of at least one 
cerebrovascular accident, and several other physical 
disorders.  Moreover, it is unclear from the statements 
submitted by the veteran's treating VA providers and his 
treatment records whether the veteran's symptomatology and 
occupational and social impairment is due to his service-
connected PTSD or to the residuals of his cerebrovascular 
accident(s).  This is especially important because, 
when rating his PTSD, VA adjudicators must be able to 
clinically distinguish by competent medical opinion the 
extent of his functional impairment that is attributable to 
his PTSD from that which is due to unrelated factors.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Presently, 
however, the Board simply cannot render an informed decision 
concerning the level of disability attributable to the 
service-connected PTSD, in the absence of specific medical 
information regarding the coexisting disabilities.  
See Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board 
is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).

So he must be scheduled for another VA PTSD examination in 
order to better delineate the severity, symptomatology, and 
manifestations of his PTSD.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter 
concerning his claims in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  (Note:  a VCAA letter 
already was sent in November 2001, when 
he was trying to establish his 
entitlement to service connection for 
PTSD.  And according to VAOPGCPREC 8-2003 
(Dec. 22, 2003), VA does not have to 
issue another VCAA letter concerning his 
current claim for a higher initial rating 
for the PTSD, but this VCAA letter was 
insufficient).  That said, ensure that 
the VCAA letter concerns his claims for a 
TDIU, an increased rating, and an earlier 
effective date.  

The VCAA notice must:  (a) inform him 
about the information and evidence not of 
record that is necessary to substantiate 
his claims; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to the claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the appellant of this in 
accordance with the VCAA.

2.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

3.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between April 2001 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions that are not service-
connected (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




